UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1824



JAMES M. BROCCO; OLGA BROCCO,

                                          Plaintiffs - Appellants,

          versus


RICKY SAVAGE,

                                              Defendant - Appellee,

          and


ED WOODARD; COUNTY OF FAIRFAX, VIRGINIA; THE
FITNESS COMPANY; HYATT CORPORATION,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1685-A)


Submitted:   November 19, 2001         Decided:     November 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Victor M. Glasberg, Kelly M. Baldrate, VICTOR M. GLASBERG & ASSO-
CIATES, Alexandria, Virginia; Henry W. Asbill, William B. Moffitt,
ASBILL, JUNKIN, MOFFITT & BOSS, CHTD., Washington, D.C., for
Appellants. David J. Fudala, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James and Olga Brocco appeal the district court’s order deny-

ing relief on their 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Brocco v. Savage, No. CA-00-1685-A

(E.D. Va. May 18, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                  2